Citation Nr: 1324795	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  13-03 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder as secondary to service-connected disability of the lumbar spine from postoperative residuals of a herniated nucleus pulposus at L4-L5 (low back disability). 

2.  Entitlement to a rating higher than 40 percent for the service-connected low back disability. 

3.  Entitlement to an initial rating higher than 10 percent for associated paresthesias of the left lower extremity. 

4.  Entitlement to an initial rating higher than 10 percent for associated paresthesias of the right lower extremity. 

5.  Entitlement to continuance of a total (100 percent) rating beyond March 31, 2010, for service-connected disability requiring hospital treatment in excess of 21 days at a Department of Veterans Affairs facility. 

6.  Whether the Veteran is competent for the purpose of direct receipt of his Department of Veterans Affairs compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946 and from September 1950 to October 1951.

He appealed to the Board of Veterans' Appeals (Board/BVA) from October 2010, December 2010, and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2013 letter, he withdrew his request to testify at a hearing before the Board.  See 38 C.F.R. § 20.704(e) (2012).  Accordingly, the Board may proceed with appellate review of his claims.  

Although the December 2012 rating decision granted a temporary 100 percent evaluation for service-connected disability requiring more than 21 days of hospital treatment at a VA facility, that decision does not represent a grant of the maximum benefits allowed under VA law, since this temporary total rating may be extended for continued hospitalization or convalescence.  See 38 C.F.R. §§ 4.29, 4.30 (2012).  And furthermore, as the Veteran included this issue in his February 2013 substantive appeal (VA Form 9) since submitted, there has not been abrogation of the appeal of this claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

In a May 2013 brief, the Veteran's representative argued that the increased-rating claims raised the issue of entitlement to special monthly compensation (SMC) for the loss of use of both feet due to the Veteran's service-connected disabilities.  This additional claim, however, has not been initially adjudicated by the RO as the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it at the moment so is referring this claim to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal of the initial ratings assigned for the paresthesias of the lower extremities, and concerning whether the temporary total rating for VA hospitalization exceeding 21 days should be continued, are addressed in the REMAND portion of the decision below.  Rather than being immediately decided, these claims are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was not caused or permanently worsened by his service-connected low back disability. 

2.  His low back disability is manifested by pain and limited motion, but there is no evidence of ankylosis of his spine or incapacitating episodes, meaning periods of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician. 

3.  He is mentally capable of managing his own VA funds without limitation. 


CONCLUSIONS OF LAW

1.  His cervical spine disorder is not the result of his military service, including, as he specifically alleges, secondarily related by way of his service-connected low back disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  The criteria for a rating higher than 40 percent for the low back disability have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4,40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012). 

3.  The Veteran is however competent to receive direct payment of his VA funds.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.353 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  Under this standard, a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a delay in timing of the notice is "cured," and therefore harmless, when a fully compliant VCAA notification letter is followed by readjudication of the claim (such as through issuing a statement of the case or supplemental statement of the case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

With regard to service connection claims, proper notice of what is necessary to substantiate the claim under the VCAA requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

For increased rating claims, VA must notify the claimant that the evidence needs to demonstrate a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to initial adjudication of these claims, an August 2010 letter satisfied the above notice requirements for direct service connection and increased rating claims, and also informed the Veteran of the requirements for establishing service connection on a secondary basis.  The letter further provided notice of the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See id.; see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's service treatment records, VA medical records, and private treatment records have been associated with the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Green v. Derwinski, 1 Vet. App. 121 (1991); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  For increased rating claims, where the evidence of record does not reflect the current state of the Veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.

Here, a VA spine examination was performed in September 2010.  The examination report is adequate for deciding these claims.  In this regard, the examiner reviewed the claims file and medical history, conducted an examination of the Veteran and recorded the clinical findings, and provided a clear explanation for the opinion stated.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the claimant has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to obtain a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

In addressing the issue of whether the Veteran's cervical spine disorder was caused or aggravated by his service-connected lumbar spine disability, the examiner did not specifically state whether the former was aggravated by the latter, but instead opined that the two disorders were not related.  In general, the Court has found that such language is not sufficient to address the issue of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); Clayton v. Shinseki, No. 09-4628, 2011 WL 1882285 (Vet. App. May 18, 2011) (finding that the Court was not persuaded that an opinion stating that the claimed disorder was not "specifically related to" another disability covered both direct causation and aggravation and concluded that the existing medical examinations were inadequate because they did not address the issue of aggravation); Tyrrell v. Shinseki, No. 09-3513, 2011 WL 2346462 (Vet. App. June 14, 2011) (finding that a VA examiner's opinion that it was "more likely than not that the hypertension [was] not related to the diabetes" was not adequate as it did not address the issue of whether the service-connected diabetes aggravated the hypertension).  However, based on the facts specific to this case, because the Veteran has not advanced any arguments supporting a relationship between his cervical spine disorder and his low back disability or explained why he believes they are related (either by way of causation or aggravation), and because there is no evidence of record otherwise indicating that the former may have been aggravated by the latter, further opinion on this issue is not warranted.  See McLendon, 20 Vet. App. at 83 (holding, in relevant part, that there must be an indication that the current disability may be related to the in-service event in order to trigger VA's duty to obtain an opinion).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his low back disability since he was last examined in September 2010.  See 38 C.F.R. § 3.327(a).  A March 2013 statement by the Veteran's representative notes that more than two years had passed since the Veteran's spine was examined by VA, and thus would not reflect his current level of disability.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no indication that the September 2010 VA examination does not reflect the current level of the Veteran's disability.  Accordingly, the September 2010 VA examination is adequate for evaluating the Veteran's low back disability.  

With regard to the issue of the Veteran's competence to manage VA funds, the notice and assistance provisions of the VCAA do not apply to competency determinations.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, because the Veteran's competency status is being restored in this decision, any notice or assistance error under the VCAA with regard to this issue was harmless.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009).

In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate in the development of his claims.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of these claims or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki 556 U.S. at 407, 410 (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show that the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II. Service Connection

The Veteran claims entitlement to service connection for a cervical spine disorder as secondary to his service-connected low back disability.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Veteran has not submitted any argument, explanation, or evidence in support of his claim for secondary service connection.  The evidence of record does not otherwise suggest that his disorder of the cervical spine was caused or aggravated by his low back disability.  The September 2010 VA examination report reflects that the Veteran underwent a cervical laminectomy in 2006 or 2007, but continued to experience radiculopathy and upper extremity numbness.  The examiner opined that the Veteran's cervical spine disorder was not related to the Veteran's herniated disc of the lumbar spine at L4-5 or operations to repair this disorder. 

The Veteran is competent to report his history of cervical spine problems, but does not have the medical background or expertise to render a competent opinion as to whether his low back disability caused or aggravated his cervical spine disorder, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Moreover, he has not supported his contention with any explanation or evidence.  See, e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Thus, as a lay person, his bare contention does not constitute competent evidence, and is outweighed by the opinion of the September 2010 VA examiner, who has the medical background to render a competent opinion on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Layno, 6 Vet. App. at 469. 

In the absence of any evidence supporting a relationship between the Veteran's cervical spine disorder and his service-connected low back disability, either by way of causation or aggravation, and because the VA examiner's opinion weighs against such a relationship, service connection on a secondary basis is not warranted.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310(a). 

The Veteran has not argued that his cervical spine disorder was directly incurred in or aggravated by active service, and the evidence of record does not otherwise raise this issue.  The service treatment records do not show any injuries to or treatment of the cervical spine, or diagnoses of cervical spine abnormalities.  A December 1986 private treatment record shows that the Veteran reported injuring his cervical spine in an August 1976 accident at his civilian job that also caused further injury to his low back.  A December 1976 private treatment record reflects, in pertinent part, that the Veteran had been discharged from his initial hospitalization for this injury with a neck brace.  His 2006 or 2007 cervical laminectomy occurred over fifty years after his period of active service.  In the absence of any argument or evidence that the Veteran's cervical spine disorder is related to an in-service disease, injury, or event, the issue of direct service connected need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); 38 C.F.R. § 3.303.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a cervical spine disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55

III. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 40 percent for his service-connected low back disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2012).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's low back disability has been assigned a 40 percent rating under DC 5243, for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria apply irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (see also 38 C.F.R. § 4.71a, Plate V).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.; see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure" (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988).  

In evaluating musculoskeletal disabilities, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2012).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Further, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  The Court held in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) that the provisions of sections 4.40 and 4.45 are not subsumed by the diagnostic codes specific to the affected joint, and thus must be considered in their own right in determining the appropriate evaluation of a musculoskeletal disability.  The Court held in Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) that when determining whether a higher rating is warranted for pain under DeLuca, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

Turning to the evidence, the Veteran reported daily low back pain and left leg numbness at the September 2010 VA examination.  The pain was between a 3 and a 5 out of 10 in terms of severity (with 10 being the most severe) and went higher during flare-ups, which he experienced "on and off."  He stated that he "just live[d] with [the pain]."  The examiner noted that the Veteran had been admitted to a VA nursing facility for the indefinite future in February 2010 due to frequent falling attributed to knee and hip pain, a buckling knee, low back pain, and a history of a left internal capsule infarct which caused weakness.  The Veteran was confined to a wheelchair and not able to ambulate or stand up out of concern that he might fall.  He was able to lean forward in the wheelchair with some mild discomfort.  From a sitting position forward flexion was to 35 degrees.  The examiner noted that when the Veteran forward flexed to 55 degrees it caused a flare-up of pain.  Extension was from 0 to 5 degrees and caused mild discomfort.  He was only able to move his back laterally and rotate very slightly in the wheelchair, and these motion ranges were too small to be measurable.  He had spinal pain to palpation at the belt level.  No spasms were felt.  The examiner found that the Veteran's low back pain affected activities of daily living but noted that the Veteran had been independent for the most part until his recent admission to the nursing home after falling down.  With regard to occupational impairment, the Veteran had not worked since 1976 due to fracturing his L1 and L3 vertebra in a work-related injury.  The examiner concluded that the major functional impact was chronic low back pain with decreased stamina and endurance on standing and repetitive active range of motion.  The examiner provided a diagnosis of lumbar degenerative joint disease and degenerative disc disease based on a February 2010 VA x-ray study. 

The VA treatment records show that the Veteran was admitted to a VA nursing facility in February 2010 for frequent falls associated with right hip and knee pain, left leg numbness, and low back pain.  A history of a total right knee arthroplasty "without improvement of function or symptoms" was noted.  His "main complaint" at this time was pain in the right knee and hip, and numbness of the left leg that interfered with his mobility and caused falls. 

The above evidence shows that the Veteran's low back disability more nearly approximates the criteria for a 40 percent rating and thus does not meet the criteria for a higher rating under the General Rating Formula.  Specifically, there are no diagnoses of ankylosis of the lumbar spine, either favorable or unfavorable, in the record and the Veteran does not state otherwise.  While the Veteran has significant limitation of motion of his low back due to pain, the evidence does not show that his thoracolumbar spine "is fixed in flexion or extension".  Id., General Rating Formula, Note (5).  Unfavorable ankylosis of the spine is the only basis upon which to assign a rating greater than 40 percent under the General Rating Formula.  Accordingly, a rating higher than 40 percent is unwarranted under these criteria.  See 38 C.F.R. § 4.71a. 

With regard to the Deluca criteria, the maximum rating based on limitation of motion is already in effect.  See 38 C.F.R. § 4.71a, DC 5242.  As the Veteran is already receiving the maximum schedular rating based on symptomatology that includes limitation of motion under the General Rating Formula, an increased rating under 38 C.F.R. §§ 4.40 and 4.45 is not available.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206-07. 

Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

Here, the Veteran has not stated and there is no evidence showing that he has been prescribed bed rest by a physician due to periods of acute signs and symptoms of low back pathology during the pendency of this claim.  Thus, although there may be times when he feels the need to rest in bed because of the extent of his low back pain, there is no evidence showing he has had incapacitating episodes as defined by the rating formula.  Accordingly, a higher rating is not warranted under DC 5243.  See id.

The General Rating Formula also provides that neurologic abnormalities associated with service-connected disabilities of the spine are to be separately evaluated under an appropriate DC.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

Here, service connection has been established for paresthesias of the bilateral lower extremities, which the September 2010 VA examiner found were secondary to the Veteran's low back disability.  The evaluation of these disorders will be addressed in the REMAND portion of this decision below.  While there is also evidence of bladder dysfunction, service connection for bowel and bladder dysfunction as secondary to the Veteran's low back disability was denied by the Board in April 1984 and October 1996 decisions, as the Board found that this dysfunction was due to a post-service injury.  The Board's decision on this issue is final.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2012).  The Veteran has not submitted new argument or evidence supporting a relationship between his bowel and bladder dysfunction and the service-connected low back disability.  Thus, this issue is not raised by the current claim.  

There is no evidence of any other neurologic abnormalities that may be associated with the Veteran's low back disorder.  Accordingly, further consideration of entitlement to separate ratings for associated neurologic abnormalities is not warranted, apart from the evaluation of the paresthesias of the bilateral lower extremities, as discussed below. 

Because the Veteran has been diagnosed with arthritis of the lumbar spine, the Board also has considered the DC's directly applicable to arthritis.  DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis (hypertropic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of DC 5003, the Court held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Here, the 40 percent rating assigned under the General Rating Formula already compensates the Veteran for painful and limited motion associated with arthritis of the spine.  See 38 C.F.R. § 4.71a.  By its express terms, a separate rating may not be assigned under DC 5003 when an evaluation is already assigned based on limitation of motion.  See id.  Moreover, to assign a separate rating based on arthritis or painful motion of the spine would result in compensating the Veteran twice for the same manifestations of his low back disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Thus, a higher or separate rating under DC 5003 is not available. 

The Board has carefully considered the Veteran's statements describing his low back symptoms and associated functional limitations.  However, the preponderance of the evidence, including his lay statements, shows that his low back disability most closely approximates the criteria for a 40 percent rating rather than a higher rating.   See 38 C.F.R. § 4.7.  Although he is confined to a wheelchair and his mobility is quite limited, the evidence discussed above shows that his physical limitations are mainly due to other physical conditions. 

As shown in the above discussion, there is no evidence supporting entitlement to a rating in excess of 40 percent at any point during the pendency of this appeal.  Thus, staged ratings are not warranted for the appropriate time frame.  See Hart, 21 Vet. App. at 509-10. 

The Board has also considered whether to address the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 3.340, 4.15, 4.16, 4.18, and 4.19 (2012).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran has not worked since 1976 following a work-related injury, he has not stated and the evidence of record does not otherwise suggest that his service-connected low back disability by itself, and without regard to other factors, is sufficiently incapacitating as to prevent him from obtaining or maintaining substantially gainful employment.  As found by the Board in its October 1996 decision, functional impairment and associated unemployability resulting from the August 1976 civilian injury to his lumbar spine is not related to his service-connected low back disability.  Thus, the issue of entitlement to a TDIU has not been raised by the present claim.  See id.

Finally, the Board has considered whether the evaluation of the Veteran's low back disability should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Here, referral for extraschedular consideration is not warranted.  A comparison of the Veteran's low back disability and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's low back disability is manifested by symptoms and functional impairment expressly addressed by the rating criteria, including arthritis and degenerative disease and consequent pain and limited motion.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion, irrespective of the presence of pain and whether or not it radiates); 38 C.F.R. § 4.71a, DC 5003 (providing for ratings for arthritis); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion of a joint, as well as excess fatigability, weakness, and incoordination).  As noted above, his confinement to a wheelchair and limited mobility is not due to his low back disorder.  Thus, he does not have symptoms associated with his low back disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.  

With regard to functional limitations not directly mentioned by the rating criteria, such limitations are expected concomitants of a low back disability and thus fall within the province of the schedular criteria.  As stated in 38 C.F.R. § 4.21 (2012), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with orthopedic disabilities to some extent, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.  In this respect, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Thun, 22 Vet. App. at 115.  The Veteran has not described any functional impairment beyond what would reasonably be contemplated by the rating criteria.  For example, limited and painful motion would be expected to cause difficulties with walking, bending, and lifting.  There is no other evidence indicating that his low back disability is "exceptional" or "unusual."  See id.  Therefore, the rating criteria reasonably describe the Veteran's service-connected disability. 

In sum, there are no symptoms or functional impairment associated with the Veteran's service-connected low back disability left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Although the Veteran was recently admitted to a nursing care facility in part due to his low back disability, the evidence shows that this was merely one in an array of medical conditions that led to his admission, and that his primary complaints at the time were unrelated to his back, but rather focused on his hip, knee, and legs.  Thus, the evidence does not show that the Veteran's low back disorder has resulted in frequent hospitalizations.  Accordingly, referral for extraschedular consideration is not warranted.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 40 percent for service-connected disability of the low back is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 

IV. Competency

The Veteran contends that the RO improperly found him to be incompetent for the purpose of direct receipt of disbursements of VA funds.  The Board agrees and finds that his competency status should be restored, for the reasons discussed below. 

Under VA law, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  

Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Id.  There is a presumption in favor of competency.  38 C.F.R. § 3.353(d).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  Id.; see also 38 C.F.R. §3.102. 

The RO determined that the Veteran was not competent to manage VA funds based on a March 2010 VA Housebound Status or Permanent Need for Regular Aid and Attendance examination report.  In the report, the examiner indicated that the Veteran did not have the ability to manage his financial affairs, and explained in the margin that the "family assists as needed."  

In his December 2010 Notice of Disagreement (NOD), and elsewhere, the Veteran explained that his son "took over" the paying of his bills, but only writes checks based on what the Veteran directs him to pay to each creditor.  The Veteran explained that this arrangement was made as a matter of convenience rather than based on his inability to manage his own financial affairs.  He noted that the March 2010 VA examination was only a physical examination and did not involve a discussion of his mental capacity. 

The evidence of record, including the March 2010 VA examination report, is devoid of any indication that the Veteran has cognitive impairment, a psychiatric disorder, or any other mental deficiency, let alone one that prevents him from managing his own funds.  VA law does not provide for determinations of incompetency based on physical limitations.  By its express provisions, section 3.353 of the regulations defines incompetency solely as a matter of lack of mental capacity.  Thus, the mere fact that the Veteran receives family assistance in paying bills and resides in a nursing home due to physical limitations cannot be a basis for finding him incompetent to receive VA funds.  

Accordingly, the evidence is at least in equipoise as to whether the Veteran is competent to manage his VA funds.  Thus, the benefit-of-the-doubt rule applies, and his request to restore competency status is granted.  See 38 C.F.R. §§ 3.102, 3.353(d). 





ORDER

Entitlement to service connection for a cervical spine disorder as secondary to service-connected disability of the lumbar spine from postoperative residuals of a herniated nucleus pulposus at L4-L5 is denied. 

Entitlement to a rating higher than 40 percent for service-connected low back disability is denied. 

Restoration of competency status for VA benefit purposes is granted.


REMAND

While the Board regrets the further delay, the initial evaluations of the paresthesias of the bilateral lower extremities, and the issue of whether a continuance of the temporary hospital rating is warranted, must be remanded for further action to ensure that all due process requirements have been satisfied and the matters at hand afforded every reasonable consideration. 

With regard to the evaluation of the Veteran's paresthesias of the bilateral lower extremities, these disorders have been rated by analogy under DC 8520, which provides for different evaluations based on the level of severity of paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2012).  While the September 2010 VA examination report describes the Veteran's paresthesias, the examiner did not state whether the degree of paralysis is mild, moderate, moderately severe, or severe, or whether the involvement is wholly sensory.  See id.  The examination report and the VA treatment records reflect that the Veteran was admitted to a VA nursing care facility due to falls caused in part by numbness of the left leg.  It remains unclear to what extent the Veteran's numbness and functional limitations are attributable to service-connected neurological disorders of the lower extremities.  Under 38 C.F.R. § 4.2 (2012), if a VA examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  

On remand, a new VA neurological examination should be performed using the appropriate Disability Benefits Questionnaire and specific findings should be made as to the nerve(s) involved, the degree of severity of paralysis associated with service-connected disability, and any resulting functional impairment. 

With regard to the issue of whether the temporary total rating for hospitalization at a VA facility should be extended due to continued hospitalization or convalescence, a Statement of the Case (SOC) has not been issued.  Rather, after the Veteran submitted his NOD to the initial denial of this claim, the RO granted the temporary total rating in a December 2012 rating decision, but only up through March 31, 2010.  The 40 percent evaluation assigned the Veteran's service-connected low back disability was reinstated as of April 1, 2010.  Under 38 C.F.R. § 4.29, temporary total hospital ratings may be extended based on continued hospitalization at a VA facility due to service-connected disability or for periods of required convalescence thereafter.  As the Veteran expressed disagreement with the termination date of the temporary total rating in his February 2013 substantive appeal (VA Form 9), the issue remains in appellate status and an SOC is required.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30 (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, this issue must be remanded so that the RO may provide him with an SOC.  See id.; see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  After the SOC is generated, the issue should be certified to the Board after giving the Veteran an appropriate time to respond without requiring him to submit another substantive appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. All outstanding VA treatment records dating from August 2010 forward should be uploaded to the Virtual file or associated with the hard file, as appropriate. 

2. The Veteran should be scheduled for a VA neurological examination to assess the severity of his service-connected paresthesias of the bilateral lower extremities.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.  

The examiner should fill out the appropriate Disability Benefits Questionnaire (DBQ) and specific findings should be made as to the nerve(s) involved, the degree of severity of paralysis associated with service-connected disability (mild, moderate, moderately severe, severe, or complete), and any resulting functional impairment. 

In discussing functional impairment, the examiner must address to what extent the Veteran's falls and need for full time nursing care at a VA facility are due to his service-connected paresthesias of the bilateral lower extremities, in addition to any other effects on activities of daily living and occupational functioning. 

3. The RO/AMC should then review the VA neurological examination report to ensure that it complies with the Board's remand directives and is otherwise adequate.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the evaluation of the Veteran's paresthesias of the bilateral lower extremities should be readjudicated on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5. Finally, an SOC should be provided addressing the issue of whether an extension of the temporary total hospital rating beyond March 31, 2010 is warranted.  The Veteran should be given an appropriate time to respond and then the case should be certified to the Board without requiring him to submit another substantive appeal. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of him until further notice.  However, his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


